                                         Entered on Docket
                                         October 04, 2018
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA



 1

 2
                                      Signed and Filed: October 3, 2018
 3

 4

 5
                                       ________________________________________
 6                                     HANNAH L. BLUMENSTIEL
                                       U.S. Bankruptcy Judge
 7                         UNITED STATES BANKRUPTCY COURT
 8                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9   In re:                                  ) Case No. 18-30016 HLB
                                             )
10   ARTEM KOSHKALDA,                        ) Chapter 7
                                             )
11                    Debtor.                )
                                             )
12   E. LYNN SCHOENMANN,                     )
                                             ) Adv. Proc. No. 18-03059 HLB
13                    Plaintiff,             )
     v.                                      )
14                                           )
     ARTEM KOSHKALDA,                        )
15                                           )
                      Defendant.             )
16

17                 ORDER RESCHEDULING SCHEDULING CONFERENCE

18        The December 6, 2018 Scheduling Conference will convene on

19   December 4, 2018 at 2:00 p.m. at 450 Golden Gate Avenue, San

20   Francisco, California 94102, 16th Floor, Courtroom 19.

21                                 **END OF ORDER**

22

23

24

25

26

27

28




Case: 18-03059   Doc# 10   Filed: 10/03/18 -Entered:
                                             1 -     10/04/18 09:08:11     Page 1 of 2
                             Court Service List

Artem Koshkalda
388 Potrero Ave.
Apt. 402
San Francisco, CA 94103

Artem Koshkalda
3408 Chitgar Place
San Jose, CA 95117-1666




Case: 18-03059   Doc# 10   Filed: 10/03/18   Entered: 10/04/18 09:08:11   Page 2 of 2
